DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over “A DIY medical diagnosis app” March 23, 2014, weblink: https://www.kurzweilai.net/a-diy-medical-diagnosis-app accessed on 12/19/2019 hereinafter “Colorimetrix 2014”) in view of Leung et al (USP 8,748,104) and further in view of Edwards (2014/0235963 in view of Suzuki et al (“Trimethylamine N-oxide and prognosis in acute heart failure” Heart 2016;102:841–848) and further in view of Lawrence et al (US 2008/0032411).
Regarding claims 1, 7 and 16, Colorimetrix 2014 teach a personal health monitoring system comprising: A colorimetric saliva sample detection device (Pg. 2, How it works step 1: saliva tested with colorimetric test), a smartphone personal communication device incorporating one or more central processing units,  internet connection means, health sample subsequent analysis hardware, health sample interpretation software and real-time interpretation and communication of saliva sample health care results (Pg. 2, How it works steps 2-3). Colorimetrix is silent to a lateral flow assay containing one or more cardiac health detection aptamers wherein salivary Troponin markers are collected and salivary TMAO levels are subsequently analyzed and adequate saliva capture is confirmed by illumination of pH region; and an artificial intelligence element and cloud computing element.  
Leung teach lateral flow assay detection for skeletal Troponin I protein using aptamers (col. 8 lines 56-64).  It is desirable to provide a personal monitoring of diagnostic biomarkers such as skeletal 
Edwards et al teach medical device where the data is transmitted to a mobile computing device. (Abstract). The device can measure glucose using a glucose strip (Para. 0037). Edwards et al teach transmitting medical sensor data to an artificial intelligence tool made available by Internet cloud services 106 ("cloud computing element for interpretation and communication of glucose in saliva sample health care results"). For example, the artificial intelligence tool may determine trends from the medical data and may provide the trends to a physician for review (Para. 0048). It is desirable to provide trends to allow the physicians proper diagnostic and preventative steps to treatment. Combining prior art elements according to known methods to yield predictable results is known. Therefore it would have been obvious to one of ordinary skill in the art to combine the artificial intelligence element and cloud computing element of Edwards to system of Colorimetrix 2014/Leung to provide the above advantages of providing trends to allow the physicians proper diagnostic and preventative steps to treatment.
Suzuki et al teach a TMAO analysis using chromatography and mass spectrometry functionality as a biomarker for serious heart failure (Pg. 1 col. 1 para Methods to Conclusions).  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the TMAO detection chromatography and mass spectrometry of Suzuki to the system of Colorimetrix 2014/Leung/Edwards to provide the above advantage of diagnosis the potential for serious heart failure.
Lawrence et al teach a test device having pH indicator dye to provide a color change when the positive control indicates an adequate amount of sample has been applied to the device (Para. 0052).  It 
Regarding claim 3, Colorimetrix 2014/Leung/Edwards/Suzuki/Lawrence teach additionally comprises one or more health sample detection aptamers that specifically binds to a skeletal Troponin I protein. (Leung col. 1 lines 47-65)
Regarding claims 4 and 16, Colorimetrix 2014/Leung/Edwards/Suzuki/Lawrence teach additionally comprises one or more health sample detection aptamers including aptamers having Seq ID #1 5'-GGG ATG GGG TGG GTG GCC AGC GAT T-3'. (Leung col. 1 lines 47-65).  Specifically regarding claim 16,  Colorimetrix 2014 teaches system having only the claimed subject matter (Fig. 1, Pg. 2: test strip, camera, phone, and internet means). 
Regarding claim 5, Colorimetrix 2014/Leung/Edwards/Suzuki/Lawrence teach additionally comprises one or more health sample detection aptamers including aptamers having Seq ID #2 5'-TTA GGG GTG GTG TGG TTG GCA ATT C-3'. (Leung col. 1 lines 47-65)
Regarding claim 6, Colorimetrix 2014/Leung/Edwards/Suzuki/Lawrence additionally comprises enzyme-linked immunosorbent assay (ELISA) chemical analysis functionality. (Leung: col. 2 lines 35-38)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over “A DIY medical diagnosis app” March 23, 2014, weblink: https://www.kurzweilai.net/a-diy-medical-diagnosis-app accessed on 12/19/2019 hereinafter “Colorimetrix 2014”) in view of Leung et al (USP 8,748,104) in view of Suzuki et .
Regarding claim 9. Colorimetrix 2014 teach a personal health monitoring method comprising: Sample preparation by exposing a sample collection means to saliva, (Pg. 2, How it works step 1: saliva tested with colorimetric test), a smartphone optical acquisition, Sample chemical analysis. (Pg. 2, How it works steps 2-3). Colorimetrix is silent to aptamers data capture of Troponin marker; sample data analysis step wherein body levels of TMAO are analyzed, Data transmission wherein user body TMAO level results are sent to a user's smartphone device, Data reporting wherein a user's TMAO levels are presented as a function of time.
Leung teach lateral flow assay detection for skeletal Troponin I protein using aptamers (col. 8 lines 56-64).  It is desirable to provide a personal monitoring of diagnostic biomarkers such as skeletal troponin to detect potential cardiac injury (col. 1 lines 15-21). Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the lateral flow assay containing one or more cardiac health detection aptamers of Leung to provide the above advantage of detecting potential cardiac injury. 
Suzuki et al teach a TMAO detection chromatography and mass spectrometry functionality as a biomarker for serious heart failure (Pg. 1 col. 1 para Methods to Conclusions).  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the TMAO detection chromatography and mass spectrometry of Suzuki to the system of Colorimetrix 2014/Leung to provide the above advantage of diagnosis the potential for serious heart failure.
Colorimetrix/Leung/Suzuki are silent to a sample transportation step wherein the sample is mailed to a remote location for further analysis.  
.
Response to Arguments
Applicant's arguments filed 9/12/2021 have been fully considered but they are not persuasive. Applicants argue that because the optical reading of glucose is optional, the Colorimetrix  would render the invention non-operational to omit the camera element.  It is noted that omitting a limitation in an open claim language does not require the lack of the limitation in the prior art.  
 Applicants argue that Edwards relies upon a blood pressure sleeve and additional housing which would render Edwards non-functional to remove is not convincing because the aspect of Edwards that is combined to Colorimetrix 2014 is the AI element and the cloud computing element that do not require the blood pressure sleeve and additional housing to function.
Applicant argues that ,"While Leung recites aptamers, it does not provide adequate basis for combination with Colorimetrix or Edwards"  This is not convincing because Leung provides a means for detecting potential cardiac injury.
Applicant argues that Suzuki TMAO analysis requires improper hindsight analysis. This is not convincing because the rationale for obviousness is to diagnose potential heart failure.   
Applicant argues "Lawrence contains multiple elements not present in the claimed invention including indicator lamina which would render Lawrence inoperable to remove and as such would not 
Applicant argues that Leung is the inventor of both the '104 patent as well as the instant application and Applicant is common owner of both the application and the '104 patent and therefore lacks sufficient basis to render the presently claimed invention obvious. This is not convincing because the '104 patent provides a way to detect potential cardiac injury.
Applicant argues that the cited references possess multiple elements which would render their teachings non-functional to remove when compared to claim 9 as amended. This is not convincing because the components that are used in the analysis are considered obvious.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798